

Exhibit 10.1
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the "Agreement") is entered into as of November
4, 2009, between Las Vegas Gaming Inc., a Nevada corporation ("Seller") and
Session Gaming, LLC, a Nevada limited liability company ("Buyer"). Seller and
Buyer are individually referred to as a "Party" and collectively as the
"Parties."
 
Preliminary Statements
 
A. Subject to the terms and conditions set forth herein, Seller operates various
businesses relating to hardware or software applications for gaming machines,
linked- progressive, mega jackpot games, keno and bingo (collectively, the
"Business").
 
B. Subject to the terms and conditions set forth herein, Seller desires to sell
to Buyer the assets related to Seller's keno operations identified herein ("Keno
Business"), excluding various intellectual property rights related thereto.
 
C. Subject to the terms and conditions set forth herein, Buyer desires to
purchase the Purchased Assets (as defined in Section 1.1).
 
D. Seller entered into the Asset Purchase Agreement, dated as of August 19,
2009, with Gaming Arts, LLC ("Gaming Arts") relating to the sale of various
assets of Seller's bingo operations, keno intellectual property and PRACs
operations and entered into the Shared Services Agreement with Seller pursuant
to which Seller provided various services to Gaming Arts.
 
Agreement
 
NOW THEREFORE, the Parties hereto agree as follows: 1. Purchase.
 
                             1.1    Purchase and Sale of Assets. As of the
Closing (as defined in Section 3), subject to the terms and conditions set forth
herein, Seller will grant, sell, assign and transfer to Buyer, and Buyer will
purchase and accept all of Seller's right, title and interest in and to the
following (collectively, the "Purchased Assets"):
 
                                                 (a) all tangible assets,
including, without limitation, fixed assets, furniture, fixtures, machines,
equipment, all inventories of office supplies and other accessories related
thereto which are held at, or are in transit from or to, the Keno Business
including raw materials, work in process and finished goods ("Inventory"), and
computer hardware, in each case only to the extent such assets are currently
solely and exclusively used in and required for the Keno Business, wherever
located, including any and all Keno assets located on the real property of the
offices of Seller located at 4000 West Ali Baba Lane, Las Vegas, Nevada, 990 S.
Rock Blvd., Reno, Nevada, and Seller's Keno service locations, and those assets
set forth on Schedule 1.1(a) (collectively, the "Keno Personal Property");
 


 
 

--------------------------------------------------------------------------------

 
 
                                               (b) all content of the customer
lists of Seller, including, without limitation, e-mail addresses and contact
information of such customers and prospects of Seller (including, as
appropriate, names, addresses, dates and other information customarily
maintained by Seller), including, without limitation, all copies and tangible
embodiments thereof (in whatever form or medium), in each case only to the
extent relating to the Keno Business;
 
(c) all marketing information and any copies thereof including, without
limitation, all market research, product and service feedback, product and
service reviews and focus group materials, in each case in any and all media,
and in each case only to the extent solely and exclusively related to the Keno
Business;
 
(d) all right, title and interest in, and claims under, the contracts, leases,
purchase order, sales order, judgment, agreements, licenses and commitments
("Contracts") of Seller set forth in Schedule 1.1(d) (collectively, the "Assumed
Contracts"), including customer proposals and orders, to the extent that such
contracts, agreements and commitments are assignable and transferable, and in
each case only to the extent solely and exclusively related to the Keno
Business;
 
(e) license agreements relating to the patents, trademarks and other
intellectual property related to the Keno Business to the extent assignable
(collectively, "Keno Intellectual Property"), as set forth on Schedule 1.1(e);
 
(f) books and records of Seller solely and exclusively relating to the Keno
Business, including, but not limited to, such items stored in computer or by any
other means or media;
 
(g) accounts receivables of Seller solely and exclusively arising from the Keno
Business;
 
(h) the leasehold interest in the real property commonly known as 4000 Ali Baba,
Suites D, E, F and G, Las Vegas, Nevada (the "Premises") which is subject to the
Standard Industrial/Commercial Multi-Tenant Lease, dated September 8, 2003, as
First Amendment to Standard Industrial/Commercial Multi-Tenant Lease, dated July
14, 2004, Second Amendment to Standard Industrial/Commercial Multi-Tenant Lease,
dated November 18, 2008 and Third Amendment to Standard Industrial/Commercial
Multi-Tenant Lease, dated May 11, 2009 (collectively, the "Lease"), between
Seller and Vegas Ventures, as landlord ("Landlord"); provided that if Landlord
does not consent to the assignment of the Lease to Buyer, such leasehold
interest and the Lease shall be excluded from the Purchased Assets; and
 
(i) all Claims (as defined in Section 13.1) and other rights solely and
exclusively related to and arising from the foregoing and the Keno Business.
 
                              1.2    Assumption of Liabilities. Subject to the
terms and conditions set forth herein, Buyer agrees to: (i) assume accounts
payable that were incurred and arose solely and exclusively in connection with
the Keno Business within 30 days prior to the Closing ("Assumed Trade
Payables"); and (ii) perform all obligations of Seller arising from and after
the Closing pursuant to the terms of the Assumed Contracts but excluding any
Liabilities (as defined below in this Section) arising from or relating to any
breach, default or violation of the Assumed


 
- 2 -

--------------------------------------------------------------------------------

 


Contracts by Seller prior to the Closing (together with the Assumed Trade
Payables, the "Assumed Liabilities"). The term "Liabilities" shall mean any
debt, Claim or obligation of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise.
 
                          1.3   No Other Assumption of Liabilities. This
Agreement is for the purchase of the Purchased Assets, and, other than the
Assumed Liabilities, Buyer shall not assume or pay, discharge or perform any
Liabilities of Seller (including any obligations under any written or oral
agreement relating to the Business) relating to the operation of the Keno
Business or any other business or operations of Seller prior to or after the
Closing.
 
                          1.4  Third Parties Consents. The Parties hereto
acknowledge and agree that in connection with the Assumed Contracts, the consent
of any third party that is otherwise required to assign the Assumed Contract is
not a condition to the Closing and that Seller shall not be required to obtain
any such consents; provided, however, upon Buyer's written request for Seller to
obtain a third party consent in connection with the assignment of the Assumed
Contract, Seller shall use its commercially reasonably efforts.
 
                         1.5   Lease. Buyer, in its sole and absolute
discretion, may elect in writing to assume the Lease (the "Election"); provided,
however, in the event Buyer provides written notice to Seller of the Election,
Seller will use its commercially reasonable efforts to cause the Lease to be
assigned to Buyer and obtain the Landlord's written consent ("Landlord's
Consent"); provided that the assignment of Lease, including any additional terms
and conditions that Buyer may request in connection therewith (the "Assignment
of Lease"), shall be subject to Buyer's sole and absolute discretion and that
Buyer shall have no obligation to assume the Lease or Liabilities related
thereto if Landlord does not consent in writing to the Assignment of the Lease
on or prior to the Closing.
 
2. Purchase Price.
 
                         2.1  Purchase Price. Subject to the terms and
conditions, the purchase price for the Purchased Assets (the "Purchase Price")
shall be equal to $100,000, subject to adjustment as provided in Section 2.2.
Seller agrees that it shall use the Purchase Price to promptly pay all of
Liabilities that are owed and outstanding, except with respect to the
liabilities that are Assumed Liabilities.
 
                         2.2  Purchase Price Adjustment.
 
                                        (a)In the event a difference between
accounts receivable attributable to the Keno Business ("Keno Accounts
Receivable"), as of the Closing, and accounts payable attributable to the Keno
Business ("Keno Accounts Payable"), as of the Closing, is less than $45,000 as
of the Closing, as determined in accordance with Sections 2.2 (b), (c), (d) and
(e), the Purchase Price shall be reduced dollar for dollar by the amount equal
to the shortfall, but not below zero. For example, as of the Closing, if the
Keno Accounts Receivable is $45,000 and the


 
- 3 -

--------------------------------------------------------------------------------

 
 
Keno Accounts Payable is $15,000, the Purchase Price would be adjusted by the
amount equal to 515,000.
 
(b) As promptly as practicable following the Closing, but in no event later than
30 days thereafter, Seller shall cause to be prepared and delivered to Buyer a
statement setting forth the Keno Accounts Receivable and the Keno Accounts
Payable as of the date of the Closing, as determined by Seller's Chief Financial
Officer or Certified Public Accountant and as determined in accordance with the
practices used by Seller in the statement setting forth the Keno Accounts
Receivable and Keno Accounts Payable as of March 31, 2009 (the "March
Statement") delivered to Buyer prior to the date of this Agreement.
 
(c) During the 30-day period following receipt of the statement required to be
delivered by Seller to Buyer in accordance with Section 2.2(b) (the
"Statement"), Buyer and its independent accountants shall, at Buyer's expense,
be permitted to review the working papers of Seller and Seller's accountants
relating to each Statement and to ask questions, receive answers and request
such other data and information from each of them as shall be reasonable under
the circumstances. The Statement shall become final and binding upon the Parties
hereto on the 45th day following delivery thereof, unless Buyer gives written
notice of its disagreement with such Statement (the "Notice of Disagreement") to
Seller prior to such date. The Notice of Disagreement shall specify, in
reasonable detail, the nature of any disagreement so asserted.
 
(d) During the 15-day period following the delivery of the Notice of
Disagreement that complies with the preceding paragraph, or such longer period
as the Parties hereto shall mutually agree, the Parties hereto shall seek, in
good faith, to resolve in writing any differences which they may have with
respect to the matters specified in the Notice of Disagreement. If, at the end
of such 15-day period (or such longer mutually agreed upon period), the Parties
hereto have not so resolved such differences, the Parties hereto shall submit
the dispute for resolution to an independent accounting firm (the "Arbiter") for
review and resolution of any and all matters which remain in dispute and which
were properly included in such Notice of Disagreement. The Arbiter shall be a
mutually acceptable internationally recognized independent public accounting
firm agreed upon by the Parties hereto in writing. The Parties hereto shall use
reasonable efforts to cause the Arbiter to render a decision resolving the
matters in dispute within 30 days following the submission of such matters to
the Arbiter. The scope of the disputes to be resolved by the Arbiter is limited
to such items that Seller has disputed in the Notice of Disagreement. In
resolving any disputed item, the Arbiter shall limit its review to matters set
forth in the applicable Notice of Disagreement. The Arbiter shall notify Buyer
and Seller whether or not the Arbiter believes that the computation contained in
any Statement is understated or overstated, which determination (the
"Determination") shall be final and binding and shall be the sole and exclusive
remedy between Buyer and Seller regarding such computation, and judgment may be
entered upon the determination of the Arbiter in any court having jurisdiction
over the party against which such determination is to be enforced. Any amounts
determined to be understated or overstated, as provided above, will be adjusted
accordingly (the "Adjustment") solely for purposes of Section 2.2. Any Statement
reviewed by the Arbiter shall, after giving effect to any applicable Adjustment,
become final and binding on the Parties hereto.


 
- 4 -

--------------------------------------------------------------------------------

 


(e) The fees, costs and expenses of the Arbiter shall be paid one-half by
Seller, on the one hand, and one-half by Buyer, on the other.
 
3. Closing. The purchase of the Purchased Assets as contemplated herein (the
 
"Closing") shall take place at the offices of Gordon Silver located at 3960
Howard Hughes Parkway, 9th Floor, Las Vegas, Nevada 89169 on the seventh
Business Day (as defined below in this Section) after all Gaming Approvals (as
defined in Section 4.1) have been obtained by Buyer (the "Closing Date");
provided that the Closing shall occur no later than the 180th day after the date
of this Agreement (the "Outside Closing Date," as may be extended as provided
below). Notwithstanding the above, if all Gaming Approvals are not obtained on
or prior to the Outside Closing Date, Buyer may elect to extend the Outside
Closing Date for an additional six months by providing written notice to Seller
that it has elected to extend the Outside Closing Date. If the conditions
precedent set forth in Section 9 are not satisfied as of the Outside Closing
Date (including any extension as provided above), this Agreement may terminate
as provided in Section 12. The term "Business Day" means any weekday, except for
any weekday on which banks are closed in Las Vegas, Nevada.
 
4. Approvals.
 
                               4.1 Gaming Approvals. This Agreement and the
purchase and sale of the Purchased Assets is subject to, and must comply with,
all applicable laws, including, but not limited to, obtaining the necessary
consents, approvals and actions of, filings with and notices to any Gaming
Authorities (as defined below in Section 4.2) that are necessary to permit the
transfer of ownership of the Purchased Assets (in order that Buyer may continue
to conduct a gaming operation substantially similar to that being conducted by
Seller in connection with the Keno Business as of the date of this Agreement)
and to consummate the transactions contemplated hereby, including, without
limitation, (i) completion of findings of suitability, which shall have been
duly obtained, made or given and shall be in full force and effect, and (ii) all
terminations or expirations of waiting periods imposed by any Gaming Authorities
necessary for the consummation of the transactions contemplated herein shall
have occurred (the "Gaming Approvals"). The Parties hereto acknowledge that the
Gaming Approvals are a precondition to the consummation of the transactions
contemplated herein and that no funds, which are part of the consideration for
the transactions contemplated herein, may be transferred from Seller to Buyer
prior to that time.
 
                              4.2 Gaming Authorities. "Gaming Authority" means
any Governmental Authority (as defined in Section 5.3(c)) with regulatory,
licensing or permitting authority or jurisdiction over the ownership,
manufacture, supply, distribution or sale of gaming equipment or related or
associated equipment, or the conduct of gaming or gambling activities in any
jurisdiction.
 
                             4.3 Gaming Laws. "Gaming Laws" means all laws
pursuant to which any Gaming Authority possesses regulatory, licensing or
permitting authority or jurisdiction over the ownership or operation of gaming
in any jurisdiction.
 
5. Seller's Representations and Warranties. Seller represents and warrants to
Buyer that:


 
- 5 -

--------------------------------------------------------------------------------

 


5.1 Organization. Seller is a duly organized corporation, existing and in good
standing under the laws of the State of Nevada.
 
                                5.2 Authority. Seller has the requisite power
and authority to execute and deliver this Agreement and the other agreements
provided for herein, and consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement have been duly
authorized by all necessary action on the part of Seller. Seller has duly
executed and delivered this Agreement and, assuming due authorization, execution
and delivery of this Agreement by Buyer, this Agreement constitutes Seller's
legal, valid and binding obligation, enforceable against Seller in accordance
with its terms.
 
                               5.3 Violation. Except as set forth on Schedule
5.3, neither the execution and delivery of this Agreement by the Seller, the
consummation of the transactions contemplated hereby, nor the performance by the
Seller of its obligations hereunder will:
 
(a) Violate or result in any breach of any provision of the articles of
incorporation, bylaws or any other organization documents of Seller, each as
amended;
 
(b) Violate, conflict with or result in a material violation or breach of, or
constitute a material default (with or without due notice or lapse of time or
both) under, or permit the termination of, any of the Assumed Contracts;
 
(c) Violate any order, writ, judgment, injunction, decree, statute, law, rule,
regulation or ordinance of any federal, state or municipal court or
governmental, quasi- governmental or regulatory department or authority
("Governmental Authority") applicable to Seller in any material respect; or
 
(d) Result in the imposition of any mortgages, pledges, liens, encumbrances,
equities, claims, title retention or other security arrangement or obligations
on the Purchased Assets.
 
5.4 Approvals.
 
(a) Except as set forth on Schedule 5.4(a), no governmental approvals from any
Governmental Authority or consents of third parties, other than consents that
are required for Seller to assign the Assumed Contracts, are required for the
execution and delivery of this Agreement by Seller or the consummation and
performance by Seller of the transactions contemplated by this Agreement.
 
(b) Schedule 5.4(b) lists the Assumed Contracts for which third party consents
are required for Seller to assign the Assumed Contracts; provided, however, as
provided in Section 1.4, the Parties acknowledge that such consents are not
being obtained prior to the Closing.
 
5.5 Contracts.
 
                                               (a) Each of such Assumed
Contracts is valid, binding, subsisting and enforceable in accordance with its
terms (subject to the effect of applicable bankruptcy,


 
- 6 -

--------------------------------------------------------------------------------

 
 
insolvency, fraudulent conveyance, reorganization, moratorium and other laws
affecting creditor's rights generally), and Seller has performed in all material
respects all obligations required to be performed under any such Assumed
Contracts and is not in breach or default or in arrears in any material respect
or in any other respect which would permit the other party to cancel such
contract or arrangement under the terms thereof. Without limiting the generality
of the foregoing, Seller has not, within the last twelve months, received any
correspondence from any creditor referencing the possibility of either placing
Seller on any more restrictive or less favorable credit terms or referring
Seller's account for collection action.
 
(b) Seller has delivered true and correct copies of all Assumed Contracts to
Buyer.
 
                           5.6  Liens. Except as set forth in Schedule 5.6,
Seller is in possession of and has good and marketable title in the Purchased
Assets, free and clear of all Liens (as defined below in this Section), and the
Purchased Assets are in good working order and condition, ordinary wear and tear
excepted. Additionally, as of the Closing, Seller shall be in possession of and
shall have good and marketable title in the Purchased Assets, free and clear of
all Liens (as defined below in this Section), and the Purchased Assets shall be
in good working order and condition, ordinary wear and tear excepted. "Lien"
shall mean any mortgage, deed of trust, pledge, security interest, attachment,
right of first refusal or first offer, encumbrance, lien or charge of any kind
(including any agreement to give any of the foregoing) or right of others of any
similar nature.
 
                          5.7  Claims. There is no suit, action, arbitration,
unfair labor practice charge, or legal, administrative or other proceeding, or
governmental investigation, pending or threatened, against or affecting Seller
or Seller's Business. Additionally, there is no pending action or audit by a
Governmental Authority that may result or could result in the payment of any
fines, fees or assessment to any Governmental Authority. Seller is not in
default with respect to any order, writ, injunction or decree of any federal,
state, local or foreign court, department, agency or instrumentality in
connection with the Purchased Assets or any other assets of Seller.
 
                          5.8  Tax Returns. All Tax Returns (as defined in
Section 5.8(i)) required to be filed with respect to the Business for all
periods through and including the Closing Date have been duly and timely filed
with the appropriate governmental authorities in all jurisdictions in which such
Tax Returns are required to be filed, and such Tax Returns are true, correct and
complete in all material respects. All Taxes (as defined in Section 5.8(ii))
shown as due on such Tax Returns have been timely paid. All Taxes required to be
withheld and paid with respect to (i) Seller's Business; or (ii) any amounts
owed by Seller to any employee, creditor, independent contractor or other third
party have been duly and timely withheld and paid. To the Knowledge of Seller
(as defined below in this Section), there are no pending or threatened audits or
investigations with respect to Taxes relating to the Business, "Knowledge of
Seller" means the actual knowledge of the officers of Seller.
 
                                                            (i)"Tax Return"
means any return, declaration, report, claim for refund, information return or
information statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof


 
- 7 -

--------------------------------------------------------------------------------

 


                                                           (ii) "Taxes" means
any and all taxes, charges, fees, levies, tariffs, duties, liabilities,
impositions or other assessments of any kind imposed by any tax authority or
other governmental authorities.


                                5.9    Financial Statements. The financial
statements of Seller (the "Financial Statements"), including the notes thereto,
were prepared on an accrual basis, are true and correct and fairly present in
all material respects the financial condition, results of operations and cash
flows of the Business for the periods covered thereby. The March Statement is
true and correct and fairly present in all material respects the financial
condition, results of operations and cash flows of the Keno Business for the
periods covered thereby.
 
5.10  No Other Rights. Seller has not: (i) obligated itself in any manner to
sell the Purchased Assets to any party other than Buyer; (ii) granted any option
to purchase the Purchased Assets to any party other than Buyer; or (iii) granted
any right of first offer or first refusal in connection with the Purchased
Assets.
 
5.11  Receivables.Schedule 5.11 attached sets forth a true, correct and complete
list of the accounts and notes receivable of Seller relating to the Keno
Business, including the Assumed Contracts, including the aging thereof as of
September 30, 2009. As of the Closing, Seller shall provide a true, correct and
complete list of the accounts and notes receivable of Seller relating to the
Keno Business, including the Assumed Contracts, including the aging thereof as
of the date thereof. All accounts receivable of the Company: (1) are legal,
valid and binding obligations of the obligor with respect thereto, and are in
full force and effect; (ii) arose out of bona fide transactions in the ordinary
course of business; (iii) are not subject to discount, rebate, off-set, return
privilege (other than return privileges granted in the ordinary course of
business consistent with past practice) or pending claim or, to the Knowledge of
Seller, any threatened claim; and (iv) are valid and collectible (in the
ordinary course of business).
 
5.12  Liabilities. Except as set forth in Schedule 5.12, Seller does not have
any material liabilities (absolute, accrued, contingent or otherwise) relating
to the Keno Business, except liabilities or obligations (i) adequately provided
for in the Financial Statements, or (ii) incurred since December 31, 2008 in the
ordinary course of business. None of the Seller or any of its officers,
directors or, to the Knowledge of the Seller, any of their respective
affiliates: (a) is contemplating the filing of a petition under the Bankruptcy
Laws (as defined below in this Section) with respect to Seller, or the
liquidation of all or any major portion of its or their assets or properties, or
(b) aware of any person (as defined below in this Section) contemplating the
filing of any petition against the Seller under the Bankruptcy Laws. The term
"Bankruptcy Laws" means the United States Bankruptcy Code (Title 11, United
States Code) and any state or federal laws pertaining to insolvency. The term
"person" means any natural person, partnership, limited liability company,
limited liability partnership, corporation, association, joint stock company,
trust, joint venture, unincorporated organization or other entity or any
Governmental Authority.
 
5.13 Intellectual Property.
 
                                                      (a)The Keno Intellectual
Property as set forth on Schedule 1.1(e) constitutes all of the Intellectual
Property rights and other proprietary rights used by Seller in the


 
- 8 -

--------------------------------------------------------------------------------

 


operation of the Keno Business and constitutes all rights related to Keno that
is owed by Seller and for which Seller has a license or right to use; Seller has
a valid binding enforceable license to use all such Keno Intellectual Property
in connection therewith. The use of the Keno Intellectual Property does not
infringe upon the rights of any other person, whether or not registered. Seller
has not received any notice of a Claim of such infringement, nor were any such
Claims the subject of any action, suit or proceeding naming Seller as a party
thereto. The term "Intellectual Property" means all patents, trademarks, trade
names, service marks, copyrights, and any applications therefor, maskworks, net
lists, schematics, technology, know-how, trade secrets, recipes, formulas,
mixtures, inventory, ideas, algorithms, processes, computer software programs or
applications (in both source code and object code form), tangible or intangible
proprietary information or material and other intellectual property.
 
(b) Seller has no knowledge of any infringement or improper use by any third
party of the Keno Intellectual Property, nor has Seller instituted any action,
suit or proceeding in which an act constituting an infringement of any of the
Keno Intellectual Property was alleged to have been committed by a third party.
 
(c) Except as set forth on Schedule 1.1(e), there are no licenses, sublicenses
or agreements to which Seller is a party or is bound with respect to (i) the use
by third parties of the Keno Intellectual Property or any intellectual Property
of Seller relating to the game commonly known as Keno, or (ii) the use by Seller
of the Keno Intellectual Property and, to the Knowledge of Seller (as defined
below), there is no prior right of any other party or other impediment which
would invalidate or affect any of the Keno Intellectual Property. Seller has
delivered to Buyer true and correct copies of all Contracts relating to the Keno
Intellectual Property. As of the Closing, Seller will cause Gaming Arts to
license or sublicense all Keno Intellectual Property to Buyer in connection with
the Keno Business.
 
(d) The use of the Keno Intellectual Property does not and will not infringe
upon the rights of any other person, whether or not registered.
 
(e) Seller is not aware of any facts that would be adverse to the validity and
enforceability of the Keno Intellectual Property (e.g., an on sale bar that
would invalidate a patent).
 
(f) The Keno Intellectual Property constitutes all of the Intellectual Property
rights and other proprietary rights used by Seller in the operation of the Keno
Business and are freely transferable without the consent of any person.
 
5.14 Omissions. No statement or certificate furnished or to be furnished
pursuant hereto or in connection with the transaction contemplated herein,
contains any untrue statement of a material fact, or omits or will omit to state
a material fact necessary to make the statements contained therein not
misleading.
 
5.15  Entire Line, The sale of the Purchased Assets pursuant to this Agreement
will convey the entire Keno Business to Buyer, excluding the Keno Intellectual
Property relating to the Keno Business; provided that Buyer will have the rights
to use the Keno Intellectual Property through a license or sublicense of such
rights to Buyer.


 
- 9 -

--------------------------------------------------------------------------------

 


5.16 Broker. No broker, investment bank, financial advisor or other person is
entitled to any brokerage, finder's, financial advisor's or similar fee or
commission in connection with this Agreement based upon arrangements made by or
on behalf of Seller.
 
5.17 Survival. The representations and warranties set forth in this Section 5
shall survive the Closing.
 
6. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that:
 
6.1  Authorization. Buyer has the requisite power and authority to execute and
deliver this Agreement and the other agreements provided for herein and
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement have been duly authorized by all necessary action on
the part of Buyer. Buyer has duly executed and delivered this Agreement, and,
assuming due authorization, execution and delivery of this Agreement by Seller,
this Agreement constitutes Buyer's legal, valid and binding obligation,
enforceable against Buyer in accordance with its terms.
 
                                 6.2   Broker. No broker, investment banker,
financial advisor or other person isentitled to any brokerage, finder's,
financial advisor's or similar fee or commission in connection with this
Agreement based upon arrangements made by or on behalf of Buyer.
 
6.3Survival. The representations and warranties set forth in this Section 6
 
shall survive the Closing.
 
7. Covenants and Additional Agreements.
 
7.1Covenants of Seller. Prior to the Closing, Seller covenants and agrees as
follows:
 
(a) Seller will operate the Business in good faith and use commercially
reasonable efforts to preserve, protect and maintain the Purchased Assets in a
manner substantially consistent with past practices of Seller and operate the
Business in compliance in all material respects with all applicable laws;
 
(b) Seller shall promptly pay all of its obligations as such obligations become
due and shall not enter into or materially modify any Contract for indebtedness;
 
(c) Seller shall not dispose of any of the Assets, or amend, extend or terminate
any of the Contracts other than in the ordinary course of business or consistent
with past practice;
 
(d) The Inventory shall be maintained in substantially the same quality,
quantity and grade that exists as of the date of the execution of this
Agreement, as set forth on Schedule 7.1(d), and the sole person in charge of
ordering such Inventory shall be Seller's manager of the Keno Business;


 
- 10 -

--------------------------------------------------------------------------------

 
 
 
(e) Seller shall obtain the release of all Liens against any of the Purchased
Assets;
 
(f) Seller shall not enter into any purchase order, lease or other agreement
that would result in a obligation in excess of $50,000 owed by Seller;
 
(g) Seller shall keep in full force and effect insurance comparable in amount
and scope of coverage to insurance now carried with respect to the business of
the Company; and perform in all material respects all obligations of the Company
under any Contract, relating to or affecting the business of Seller unless the
other party to such Contract has breached the terms thereof in which case Seller
shall take any and all action that may be necessary or advisable to cause the
other party to remedy the breach;
 
(h) Seller shall maintain the books of account and records of the Seller
consistent with past practices;
 
(i) Seller shall comply in all material respects with all applicable laws and
any judgment, decree, injunction, order, writ, award or ruling of any
Governmental Authority that is binding on Seller or its assets or property;
 
                                                (j) Seller shall not enter into
any employment agreement with or commitment to employees of the Business (other
than any at-will employment agreement) or pay any bonuses to any officer or
effect any increase in the compensation or benefits payable or to become payable
to any officer, director or employee of the Business, changes in Benefit Plans
in the ordinary course of business or as required to comply with applicable
laws;
 
(k)Timely prepare and file all Tax Returns relating to the assets of
Seller for all taxable periods ending on or before the Closing Date and pay or
cause to timely pay all Taxes related to the assets of Seller on or before the
Closing Date;
 
(1)Seller will give any notices to third parties and use their reasonable
best efforts to obtain any third party consents that Buyer reasonably may
request in order for the Parties to consummate the transactions contemplated by
this Agreement;
 
(m) Seller will give prompt written notice to Buyer of any material adverse
development causing a breach of any of its own representations and warranties
herein; provided, however, no disclosure by any Party pursuant to this Section
7.1(m) shall be deemed to prevent or cure any misrepresentation, breach of
warranty or breach of covenant;
 
(n) Seller shall not participate in any discussions or negotiations or solicit,
initiate or encourage the submission of any proposal or offer from any person
relating to the acquisition of the Business or the Purchased Assets; and
 
(o) Seller shall not undertake any activity that may jeopardize Buyer's ability
to obtain Gaming Approvals.
 
                              7.2  Access to Information. As of the date of this
Agreement and until the Closing, Seller will: (i) give Buyer and its authorized
representatives (including lenders, legal


 
- 11 -

--------------------------------------------------------------------------------

 


counsel and accountants) reasonable access to all employees, offices, warehouses
and other facilities and property of the Business and to Seller's books and
records, at times that are mutually agreed between Buyer and Seller and at all
times a representative of Seller will be present during any inspection at the
facilities property; (ii) permit Buyer and its authorized representatives to
make such inspections thereof as Buyer may reasonably require; and (iii) furnish
Buyer and its representatives and advisers with such financial and operating
data and other information with respect to the business and properties of the
Business as Buyer may from time to time reasonably request; provided, however,
any such investigation shall be conducted in such a manner as not to
unreasonably interfere or in any manner disrupt the operations of Seller and at
all times a representative of Seller shall be present during any inspection of
any facilities or premises of Seller. Buyer shall not contact Seller's
employees, contractors, or vendors without the express prior written consent of
Seller, which shall not be unreasonably withheld or delayed.
 
8. Closing Deliveries.
 
8.1 Seller's Delivery. On the Closing Date, Seller shall deliver to Buyer:
 
(a) an original executed bill of sale setting forth the Purchased Assets listed
on Schedule 1.1(a), in the form attached hereto as Exhibit A; provided, however,
Seller and Buyer shall take an inventory of all assets listed on Schedules
1.1(a) and 7.1(d) at 12:01 a.m. (Pacific Time) as of the Closing Date, and
Schedule 1.1(a) shall be amended, subject to Seller and Buyer consenting in
writing to such Schedule 1.1(a); provided that Seller acknowledges and agrees
that Buyer may terminate this Agreement due to a breach of various
representations, warranties and covenants relating to the maintenance of such
Purchased Assets and as otherwise provided herein;
 
(b) an assignment of Assumed Contracts in the form attached as Exhibit B (the
"Assignment of Contracts");
 
(c) only in the event of the Election and only upon Buyer consenting to the
terms of the Assignment of the Lease, as provided in Section 1.5, an original
executed Assignment of Lease and Landlord's Consent;
 
(d) the release, in the form attached hereto as Exhibit C, releasing Liens on
the Purchased Assets, as of the Closing;
 
(e) deliver to Buyer possession of the Purchased Assets;
 
(f) executed original certificate of titles, or the equivalent thereof resulting
in the transfer the vehicles, which comprise part of the Purchased Assets, to
Buyer; and
 
(g) delivery and execution of all other documents that Buyer, in its sole and
absolute discretion requests, in order to transfer all of the Purchased Assets
to Buyer.
 
8.2 Buyer's Delivery. On the Closing Date, only if Seller has delivered to Buyer
the items set forth in Section 8.1, Buyer shall deliver to Seller:


 
- 12 -

--------------------------------------------------------------------------------

 


(a) the proceeds equal to the Purchase Price;
 
(b) an original executed counterpart of the Assignment of Agreements; and
 
(c) only in the event of Buyer's Election, an original executed Assignment of
Lease.
 
9. Conditions to Closing.
 
                                9.1 Buyer's Conditions to Closing. The
obligations of Buyer to proceed with the Closing are subject to the fulfillment
at or prior to the Closing Date of each of the conditions set forth in this
Section 9.1:
 
(a) the representations and warranties of Seller in Section 5 shall he true and
correct at and as of the Closing Date with the same effect as though made on and
as of the Closing Date (except that representations and warranties which speak
as of a specified date or period of time shall be true and correct only as of
such date or period of time);
 
(b) all Gaming Approvals shall have been obtained;
 
(c) Seller shall have delivered the documents set forth in Section 8.1;
 
(d) Buyer shall have received evidence satisfactory to it that Buyer will
receive at Closing good and marketable title to each of the Purchased Assets,
free and clear of all Liens;
 
(e) a license agreement, relating to the Keno Intellectual Property, executed by
Buyer and Gaming Arts, effective as of the Closing, subject to the terms being
in the form approved by Buyer;
 
(f) a sublicense agreement, relating to the Intellectual Property known as
Nevada Numbers and relating to a License Agreement between Gaming Arts and
Seller, executed by Buyer and Gaming Arts, effective as of the Closing, subject
to the terms being in the form approved by Buyer;
 
(g) all covenants, agreements and obligations contained in this Agreement to be
performed or complied with by Seller on or prior to the Closing Date shall have
been performed or complied with in all material respects; and
 
(h) all such other instruments or documents as may be reasonably required by
Buyer in order to consummate the transactions contemplated herein.
 
Buyer shall have the right to waive in writing any or all of the conditions
precedent to its obligations hereunder; provided, however, that no waiver by
Buyer of any condition to its obligations hereunder shall constitute a waiver by
Buyer of any other condition precedent to its obligations hereunder.


 
- 13 -

--------------------------------------------------------------------------------

 


                                 9.2  Seller's Closing Conditions. The
obligations of Seller to proceed with the Closing are subject to the fulfillment
at or prior to the Closing Date, of each of the conditions set forth in this
Section 9.2:
 
(a) the representations and warranties of Buyer in Section 5 shall be true and
correct in all material respects as of the date of this Agreement with the same
effect as though made on and as of the Closing Date;
 
(b) all Gaming Approvals shall have been obtained;
 
(c) Buyer shall have delivered the documents set forth in Section 8.2;
 
(d) all covenants, agreements and obligations contained in this Agreement to be
performed or complied with by Buyer on or prior to the Closing Date shall have
been performed or complied with in all material respects; and
 
(e) all such other instruments or documents as may be reasonably required by
Seller in order to consummate the transactions contemplated herein.
 
Seller shall have the right to waive in writing any or all of the conditions
precedent to its obligations hereunder; provided, however, that no waiver by
Seller of any condition to its obligations hereunder shall constitute a waiver
by Buyer of any other condition precedent to its obligations hereunder.
 
                                9.3  Fulfillment of Conditions Precedent. Each
Party agrees to use reasonable best efforts to fulfill the conditions precedent
to their obligation to close this transaction, as set forth herein.
 
10. Costs and Expenses.
 
10.1 Prorations.
 
(a) The following shall be prorated and adjusted between the Parties hereto as
of the Closing Date: (a) revenues, charges and payments under the Assumed
Contracts (except as with respect to the Assumed Trade Payables for which Buyer
shall be obligated as provided in Section 1.2); and (b) revenues from the
operation of the Purchased Assets.
 
(b) For purposes of calculating prorations, Buyer shall be deemed to be in title
to the Purchased Assets, and, therefore, entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs. All such prorations shall be made on the basis of the actual number of
days of the month which shall have elapsed as of the Closing Date and based upon
the actual number of days in such month and a 365 day year. The amount of such
prorations shall be initially calculated by Seller and Buyer at the Closing but
shall be subject to adjustment in cash after the Closing when complete and
accurate information becomes available, if such information is not available at
the Closing. Seller and Buyer agree to cooperate and use their best efforts to
make such adjustments no later than 30 clays after the Closing. The provisions
of this Section 10.1 shall survive the Closing.


 
- 14 -

--------------------------------------------------------------------------------

 


10.2 Closing Statement. Seller and Buyer shall prepare a closing statement
reflecting the prorations set forth above (the "Closing Statement") within 30
days after the Closing, as mutually agreed upon by the Parties hereto; such
agreement shall be evidenced by the Parties hereto executing to the consent of
the Closing Statement. If the Closing Statement reflects a net amount due and
owing to Seller, Buyer shall pay such net amount to Seller within five days
after the Closing Statement both Parties hereto have executed a consent to the
Closing Statement. If, in contrast, the Closing Statement reflects a net amount
due and owing to Buyer, Seller shall pay such amount to Buyer within five days
after the Closing Statement both Parties hereto have executed a consent to the
Closing Statement. In the event Seller and Buyer agree that additional items
shall be pro-rated, allocated or adjusted, any such items shall be prorated,
adjusted or allocated consistent with this Section 10. In the event that the
Parties do not agree on all of the items with respect to the Closing Statement,
the Parties shall include nondisputed items on the Closing Statement. The items
reflected on the Closing Statement shall be subject to adjustment subsequent to
the Closing Date; provided, however, that no Claim for an adjustment may be made
more than one year following the Closing Date.
 
10.3 Taxes Withheld. All transfer, sales, use, registration and all other such
Taxes and fees incurred in connection with, or arising out of, the transactions
completed by this Agreement shall be paid by Seller when due, and Seller shall,
at its expense, file all necessary federal, state and local tax returns and
other documentation with respect to the foregoing. Seller shall remain
responsible for payment of any fees or taxes due pursuant to any subsequent
deficiency determination made pursuant to applicable law which encompass any
period of time before the Closing, and shall hold Buyer harmless therefrom.
 
11.  Post-Closing Covenants.
 
11.1 Receivables.
 
(a) On the Closing Date, or as soon thereafter as practicable, Seller shall
provide Buyer with a schedule, setting forth by customer, and its outstanding
accounts receivable relating to the Keno Business on the Closing Date. In the
event that Seller receives any receivables relating to the Keno Business, within
five days of the receipt, Seller shall deliver such amounts to Buyer. Upon
written request of Buyer, Seller shall use its best efforts to assist Buyer in
the collection of the outstanding Keno Accounts Receivables that are part of the
Purchased Assets, which shall be at no cost to Buyer.
 
(b) The obligations of the Parties to forward the payments relating to the Keno
Accounts Receivable pursuant to this Section 11.1 are absolute and unconditional
and irrespective of any circumstances whatsoever that might constitute a legal
or equitable discharge, recoupment, offset, counterclaim or defense of the
Parties, the right to assert any of which with respect to proceeds of any
accounts receivable is hereby waived. The obligations under this Section 11.1
shall survive the Closing.
 
11.2 Commercially Reasonable Efforts. On and after the Closing Date, Seller and
Buyer shall use all commercially reasonable efforts to take or cause to be taken
all necessary or appropriate actions and do, or cause to be done, all things
necessary or appropriate to consummate and make effective the transactions
contemplated herein, including the execution of


 
- 15 -

--------------------------------------------------------------------------------

 


any additional documents or instruments of any kind (not containing additional
representations and warranties) which may be reasonably necessary or appropriate
to carry out any of the provisions hereof.
 
11.3 Non-Competition Agreement.
 
(a) Seller agrees that, during the five-year period following the Closing Date,
Seller or its successors and assigns shall not, directly or indirectly, or for
any other Person (other than the Seller) participate in the Keno Business. For
purposes of this Section 11.3(a), the term "participate" includes any direct or
indirect interest in any enterprise, whether as a partner, member, agent,
representative, independent contractor, consultant, franchisor, franchisee,
creditor, lender, owner, seller or licensor (which shall include the sale or
licensing of any Intellectual Property to any third party that could be used by
such third party to compete with the Keno Business) or otherwise; provided that
the term "participate" shall not include ownership of less than 2% of the stock
of a publicly-held corporation whose stock is traded on a national securities
exchange or in the over-the-counter market. Seller agrees that this covenant is
reasonable with respect to its duration, geographical area and scope. For and in
consideration of the restrictions and limitations of this Section 11.3(a),
Seller agrees that it has received a fair and adequate portion in connection
with this provision.
 
(b) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 11.3 is invalid or unenforceable, the Parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.
 
(c) Notwithstanding any provision to the contrary, in the event of a breach or
threatened breach of any of the duties and obligations of Seller or any related
party thereto under this Section 11.3, Buyer shall be entitled, in addition to
any other legal or equitable remedies it may have in connection therewith
(including any right to monetary damages), to a temporary, preliminary and/or
permanent injunction restraining such breach or threatened breach without the
need to post a bond or demonstrate irreparable harm or inadequacy of monetary
damages. Seller agrees that, in the event there is a question as to the
enforceability of this Section 11.3, Seller will not engage in any conduct
inconsistent with or contrary to this Section until after the question has been
resolved by a final judgment of a court of competent jurisdiction.
 
12. Events of Termination.
 
12.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date: (i) by the written agreement of the Parties; (ii) by Buyer, upon a
breach of any representation, warranty, covenant or agreement on the part of
Seller set forth in this Agreement, including, without limitation, any breach of
a covenant under Section 7.1(a) or 7.1(d); (iii) by Buyer or Seller if any
permanent injunction or proceeding by any Governmental Authority of


 
- 16 -

--------------------------------------------------------------------------------

 


competent jurisdiction enjoining, denying approval of or otherwise prohibiting
consummation of any of the transactions contemplated by the Agreement becomes
final and nonappealable; or (iv) by Buyer, if the Closing shall not have
occurred, for any reason, on or prior to the Outside Closing Date, including the
failure to obtain all Gaming Approvals by the Outside Closing Date.
 
12.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 12.1, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of Seller or Buyer.
 
13. Indemnification.
 
13,1 Buyer's Indemnification Obligations. Buyer shall indemnify, defend and hold
harmless Seller and its respective affiliates, officers, members, managers,
employees, agents and representatives and persons claiming by and through any of
them and their respective heirs, personal representatives, legatees, successors
and assigns (collectively, the "Seller 's Group"), for, from and against all
demands, claims, actions, causes of action, losses, damages, liabilities, costs
and expenses, including, but not limited to, interest, penalties and reasonable
attorneys' fees and expenses (collectively, "Claims"), directly or indirectly
asserted against, imposed upon or incurred by Seller's Group or any member
thereof: (i) by reason of or resulting from any material breach of a
representation or warranty made by Buyer in this Agreement or in any exhibit,
certificate or any other agreement or document executed or delivered in
connection herewith being untrue, incorrect or incomplete; or (ii) the operation
of the Keno Business on or after the Closing Date.
 
13.2 Seller's Indemnification Obligations. Seller shall indemnify, defend and
hold harmless Buyer and its respective affiliates, officers, members, managers,
employees, agents and representatives and persons claiming by and through any of
them, and their respective heirs, personal representatives, legatees, successors
and assigns (collectively, the "Buyer's Group"), for; from and against all
Claims, directly or indirectly asserted against, imposed upon or incurred by
Buyer's Group or any member thereof, resulting from, directly or indirectly, or
incident to: (i) any material breach of a representation or warranty made by
Seller in this Agreement or in any exhibit, certificate or any other agreement
or document executed or delivered in connection herewith being untrue, incorrect
or incomplete; (ii) the operation of any business of Seller that occurred or
arose prior to the Closing Date; or (iii) any of Seller's businesses that
occurred after the Closing Date or relate to Seller's operations after the
Closing Date.
 
13.3 Third Party Claims. If any legal proceedings are instituted or any claim or
demand is asserted by any person in respect of which either party (the
"Indemnitee") may seek indemnification from the other pursuant to the provisions
of this Section 13, the Indemnitee shall promptly cause written notice of the
assertion of such claim or demand to be made to the other party (the
"Indemnitor"). The Indemnitor shall be subrogated to all rights and remedies of
the Indemnitee.
 
13.4 Survival. The obligations of this Section 13 shall survive the Closing.
 
14. Miscellaneous.


 
- 17 -

--------------------------------------------------------------------------------

 


14.1 Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given: (i) when delivered if personally
delivered by hand (with written confirmation of receipt); (ii) when received if
sent by a nationally recognized overnight courier service (receipt requested);
or (iii) when receipt is acknowledged by an affirmative act of the Party
receiving notice, if sent by facsimile (provided that such an acknowledgement
does not include an acknowledgment generated automatically by a facsimile).
Notices, demands and communications to the Party address is specified in
writing, be sent to the address indicated below:
 
If to Seller:
 
 
 
 
 
If to Buyer:
Las Vegas Gaming Inc.
4000 West All Baba Lane, Suite D
Las Vegas, Nevada 89118
Fax: (702) 253-0117
Attn: Bruce Shepard
 
Session Gaming, LLC
12648 Caminito Radiante
San Diego, California 92130
Attn: Bruce Merati
 
With a copy to:
Gordon Silver
3960 Howard Hughes Parkway, 9th Floor
Las Vegas, Nevada 89169
Fax: (702) 369-2666
Attn: Jeffrey A. Silver, Esq.

 
14.2 Attorneys' Fees. In the event of any action or legal proceeding between or
among the Parties to enforce, protect, interpret or establish any of their
rights or obligations under this Agreement or any action or legal proceeding for
damages for an alleged breach of any provision of this Agreement, the prevailing
party shall be entitled to recover from the other party reasonable expenses,
attorneys' fees and costs.
 
14.3 Time of Essence. Time is of the essence in this Agreement and each and
every provision hereof.
 
14.4 Governing Law; Jurisdiction. The Parties hereby irrevocably and
unconditionally consent and agree that all actions, suits or other proceedings
arising under or in connection with this Agreement shall be tried and litigated
in state or federal courts located in Clark County, in the State of Nevada,
which courts shall have exclusive jurisdiction. Each of the Parties: (i)
irrevocably submits to the jurisdiction of any such court and consents in
advance to such jurisdiction in any action, suit or other proceeding commenced
in any such court; (ii) waives any right it may have to assert the doctrine of
forum non conveniens or any objection that such person may have based upon lack
of personal jurisdiction or improper venue; and (iii) consents to the granting
of such legal or equitable relief as is deemed appropriate by such court. To the
extent permitted under the laws of any such jurisdiction, each of the Parties
hereby waives, in respect of any such action, suit or other proceeding, the
jurisdiction of any other court


 
- 18 -

--------------------------------------------------------------------------------

 


or courts that now or hereafter, by reason of such Party's present or future
domicile, or otherwise, may be available to it.
 
14.5 Entire Agreement. This Agreement, including any Exhibits and Schedules
attached hereto, constitutes the entire agreement of the Parties concerning the
purchase and sale of the Assets. This Agreement may not be amended or modified,
except by written amendment hereto executed by an authorized signatory for each
party hereto. In the event of any inconsistencies between this Agreement and any
Exhibit attached hereto, this Agreement shall control.
 
14.6 Waivers. No delay or failure by any party to exercise or enforce at any
time any right or provision of this Agreement shall be considered a waiver
thereof or of such party's right thereafter to exercise or enforce each and
every right and provision of this Agreement. To be valid, a waiver shall be in
writing, but need not be supported by consideration. No single waiver shall
constitute a continuing or subsequent waiver.
 
14.7 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party. Except as otherwise provided herein,
this Agreement shall fully bind and inure to the benefit of each Party's
respective personal representatives, heirs, successors and assigns.
 
14.8 No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the Parties
hereto and their permitted successors and assigns, and they shall not be
construed as conferring any rights on any other persons except to any assignee
permitted hereunder.
 
14.9 Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is held invalid or unenforceable, the remainder of
this Agreement, and the application of such provision to such person or
circumstance or to other persons or circumstances, shall not be affected
thereby, and to this end the provisions of this Agreement shall be severable.
 
14.10 Facsimile Signature and Counterparts. For purposes of execution of this
Agreement, fax signatures shall be deemed to be original signatures creating a
valid and binding obligation of the party so signing. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.
 
14.11 Interpretation. The captions of the sections of this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of this Agreement. Any pronouns or references used herein shall be
deemed to include the masculine, feminine or neuter genders as appropriate. Any
expression in the singular or the plural shall, if appropriate in the context,
include both the singular and the plural. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.


 
- 19 -

--------------------------------------------------------------------------------

 


14.12 Days. If any of the dates specified in this Agreement shall fall on a
Saturday, Sunday or nationally recognized holiday, then the date of such action
shall be deemed to be extended to the next Business Day.
 
14.13 Expenses. Each Party will bear its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, except
as expressly provided herein.
 
14.14 No Trial by Jury. To the extent permitted by law, each party hereto
acknowledges and agrees that any controversy which may arise under this
Agreement is likely to involve complicated and difficult issues, and therefore
each party hereby irrevocably and unconditionally waives any right it may have
to a trial by jury in respect of any litigation directly or indirectly arising
out of or relating to this Agreement and any of the agreements delivered in
connection herewith or the transactions contemplated hereby or thereby.
 
14.15 Acknowledgment. The Parties respectively represent that each has had an
opportunity to be represented by counsel of its own choosing in the negotiation
and execution of this Agreement. Each Party affirms and acknowledges that each
party has read, fully appreciates and understands the words, terms and
provisions of this Agreement, is entirely satisfied with the terms hereof and
has duly executed this Agreement voluntarily and of its full free will and
accord. The Parties, and each of them, further acknowledge that this Agreement
has been prepared by Gordon Silver, counsel to Buyer.
 
[Signatures on following page.]


 
- 20 -

--------------------------------------------------------------------------------

 


WHEREFORE, this Agreement is executed by the Parties to be effective as of the
date of this Agreement.
 
BUYER:
 
Session Gaming, LLC, a Nevada limited liability company




/s/ Bruce Merati_______________________
Bruce Merati, Manager


SELLER:
 
Las Vegas Gaming Inc., a Nevada corporation




/s/ Las Vegas Gaming Inc.                                     
By:             Bruce A. Shepard                                 
Its:             Chief Financial Officer                         


 
 


Schedules
 
Schedule 1.1(a)
Assets
Schedule 1.1(d)
Assumed Contracts
Schedule 1.1(e)
Intellectual Property
Schedule 5.3
Violation
Schedule 5.4(a)
Approvals
Schedule 5.4(b)
Assumed Contract Consents
Schedule 5.6
Liens
Schedule 5.11
Accounts Receivable
Schedule 5.12
Liabilities
Schedule 5.13(c)
Intellectual Property Agreements
Schedule 7.1
Inventory
Exhibits
 
Exhibit A
Bill of Sale
Exhibit B
Assignment of Contracts
Exhibit C
Release



 
 


 
- 21 -

--------------------------------------------------------------------------------

 

